AP-77,043
                                                                                      COURT OF CRIMINAL APPEALS
                                                                                                      AUSTIN, TEXAS
                                                                                   Transmitted 12/18/2015 11:29:18 AM
                                                                                     Accepted 12/18/2015 11:38:21 AM
                                                                                                       ABEL ACOSTA
                    December 18, 2015                                                                          CLERK
                                                                                                   700 Louisiana
                                                                                                      Suite 1700
                                                                                              Houston, TX 77002
                                                                                             +1 713 546 5000 tel
                                                                                             +1 713 224 9511 fax

                                                                                                  Alfredo R Pérez
                                                                                                +1 (713) 546-5040
December 18, 2015                                                                         alfredo.perez@weil.com




Abel Acosta
Court of Criminal Appeals
Supreme Court Building
201 West 14th Street, Room 106
Austin, Texas 78701

Re: The State of Texas v. Larry Ray Swearingen, No. AP-77,043

Dear Mr. Acosta:

We write to inform you that we represent Jennifer L. Smith, M.S. On behalf of Ms. Smith, we submit
this letter in support of and to join the amicus curiae brief filed with this Court in the above-captioned
action on December 16, 2015.

Jennifer L. Smith, M.S., is a Senior Forensic Analyst at the UNT Health Science Center’s Center for
Human Identification. She is qualified or has testified as an expert in Serology and/or DNA analysis in
Texas, California, Georgia, Illinois, Maryland, Massachusetts, New York, North Carolina, Ohio,
Tennessee, and Virginia. Prior to joining UNT’s Health Science Center, she worked for seven years at
Cellmark Forensics (formerly Orchid Cellmark Inc.) in Dallas, Texas, ending with the position of Senior
Forensic DNA Analyst. Her primary focus at Cellmark Forensics was the examination and analysis of
post-conviction and cold cases, and her work included accessioning and conducting serological
examinations on forensic evidence for subsequent DNA analysis, conducting PCR analysis of forensic
casework, interpreting data, generating reports, providing expert testimony, and training new personnel
in accessioning, evidence handling, and serological techniques. Between 1998 and 2008, Ms. Smith
worked at the Virginia Division of Forensic Science. Ms. Smith has a B.S. in Biology from Cameron
University and an M.S. in Criminal Justice with a Specialization in Forensic Science from Virginia
Commonweath University.

Respectfully submitted,

/s/ Alfredo R Pérez

Alfredo R Pérez

cc: all counsel


WEIL:\95570402\1\99995.5434